STATE v. GRADY:

Mo. 301

Cite as 691 S.W.2d 301 (Mo.App. 1985)

attempted robbery first degree, and he ap-
pealed. The Court of Appeals, Clemens,
Senior Judge, held that indigent defendant
was adequately apprised of his Miranda
right to appointed counsel prior to his mak-
ing incriminating oral statement to police,
which accordingly was admissible.

Affirmed.

Criminal Law ¢412.2(3)

Indigent defendant was adequately ap-
prised of his Miranda right to appointed
counsel before he made incriminating oral
statement to police, which accordingly was
admissible. U.S.C.A. Const.Amend. 5.

Mary E. Dockery, Office of Public De-
fender, Clayton, for defendant-appellant.

John Ashcroft, Atty. Gen., Leah A. Mur-
ray, Asst. Atty. Gen., Jefferson City, for
plaintiff-respondent.

CLEMENS, Senior Judge.

The only issue here: Was the indigent
defendant’s incriminating oral statement to
police improperly admitted in evidence
when allegedly made without prior explicit
MIRANDA warning about defendant’s
right to appointed counsel? This hinges on
the resulting finding of guilt of attempted
robbery and thirty year sentence as a prior
offender.

In the jury-waived case the court had
found defendant guilty of attempted rob-
bery first degree. The owner thwarted
this by shooting defendant.

Detective Fred West testified to two in-
criminating conversations with defendant.
The officer testified each statement was
made after reciting defendant’s MIRANDA
rights, including his right to have a lawyer
present while talking to the officer. The
officer further testified he had read to de-
fendant from a card the full MIRANDA
warnings, which defense counsel conceded.

Thus, the record refutes defendant’s
point relief on. State v. Olds, 603 S.W.2d
501, 507 (Mo. banc 1980).

Affirmed.

CRIST, P.J., and CRANDALL, J., con-
eur.

W
© EKtY NUMBER SYSTEM
;

STATE of Missouri,
Plaintiff-Respondent,

v.

Michael A. GRADY,
Defendant-Appellant.

No. 48325.

Missouri Court of Appeals,
Eastern District,
Division One.

March 26, 1985.:

Motion for Rehearing and/or Transfer to
Supreme Court Denied
April 26, 1985.

Application to Transfer Denied
June 25, 1985.

Defendant was convicted before the
Circuit Court, St. Louis County, Margaret
Nolan, J., of two counts of forgery, and he
appealed. The Court of Appeals, Karohl,
J., held that: (1) where evidence would
have supported conviction under forgery
statute or under fraudulent use of credit
card statute, State had discretion to chose
which crime to charge, notwithstanding de-
fendant’s contention that the two statutes
were inconsistent and thus ‘the specific
credit card statute prevailed over the gen-
eral forgery statute, and (2) prosecutor’s
comment creating an adverse inference
from defendant’s failure to call brother as
a witness, although unjustified and inap-
propriate, did not justify a mistrial where
302 Mo.

its prejudicial effect was doubtful and ef-
fect of comment could have been removed
by request for lesser relief.

Affirmed.

1. Criminal Law <1030(1)

Plain error rule should be used spar-
ingly and does not justify a review of every
alleged trial error that has not been proper-

ly preserved for appellate review. V.A.
MLR. 30.20.

2. Criminal Law 29

When a single act may constitute an
offense under two different statutes, State
may elect which statute to proceed under.

8. Criminal Law <29

Where evidence would have supported
a conviction for forgery or for fraudulent
use of a credit card, State had discretion to
choose which crime to charge, notwith-
standing defendant’s claim that the two
statutes were inconsistent and repugnant
to each other and as a result the specific
credit card statute prevailed over the gen-
eral forgery statute, as fact that credit
card statute was specific in nature and
prescribed punishment for a misdemeanor
as opposed to a felony did not constitute an
inconsistency. V.A.M.S. §§ 570.090, subd.
1(3), 570.180, subd. 1(1).

4. Criminal Law ¢°730(11), 1154

Trial court has broad discretion in de-
termining whether facts warrant invocation
of unfavorable inference from failure of a
potential witness to testify and its rulings
are reversible only for abuse of discretion
where the argument is plainly unwarrant-
ed.

5. Criminal Law ¢-867

Declaration of a mistrial is a drastic
remedy which should be granted only when
the incident is so grievous that prejudicial
effect can be removed in no other way.

1. Statutory references are to RSMo 1978.

691 SOUTH WESTERN REPORTER, 2d SERIES

6. Criminal Law 71155

Appellate court reviews trial court’s
decision not to declare a mistrial only for
abuse.

7. Criminal Law ¢721'A(2)

Prosecutor’s comment creating an ad-
verse inference from defendant’s failure to
eall brother as a witness, although unjusti-
fied and inappropriate, did not justify a
mistrial where its prejudicial effect was
doubtful and effect of comment could have
been removed by request for lesser relief.

Kathryn Shubik, Asst. Public Defender,
St. Louis, for defendant-appellant.

John Munson Morris, Asst. Atty. Gen.,
Jefferson City, for plaintiff-respondent.

KAROHL, Judge.

A jury found defendant, Michael A. Gra-
dy, guilty on two counts of forgery, § 570.-
090.1(8).!. The state also charged defend-
ant was a persistent offender, § 558.016.3.
The trial court so found and sentenced
defendant to consecutive ten year terms on
each count. We affirm.

On April 14, 1982 defendant drove a
green truck to the Standard Station at 6700
Olive between 10:00 and 11:00 am. He
purchased gas using a credit card and
signed the credit card slip as Alan T.
Houpt. At approximately 6:00 p.m. the
same day, defendant drove a red Cutlass to
the same station. Again his purchase was
made with the same credit card and he
signed the receipt Alan T. Houpt. Defend-
ant was arrested at 9:00 p.m. that evening
and subsequently charged with two counts
of forgery. Alan T. Houpt testified that he
loaned the subject credit card to his son the
previous New Year’s Eve. The following
morning the card was missing and Houpt
notified Amoco. He testified that the sig-
natures on the subject receipts were not his
and that he had not authorized defendant
to sign his name.

Defendant raises two points on appeal.
First, he contends that the trial court com-
STATE v. GRADY

Mo. 303

Cite as 691 S.W.2d 301 (Mo.App. 1985)

mitted plain error in sentencing defendant
to an extended sentence as the conduct
alleged in the information and proved at
trial could not be prosecuted as forgery, a
felony under § 570.090.1(8), but only as
fraudulent use of a credit device under
§ 570.180.1(1), a misdemeanor, because the
forgery statute is a general statute and the
fraudulent use of a credit card device stat-
ute is specific and prevails over the general
statute. Second, defendant contends that a
comment by the prosecutor created an ad-
verse inference from defendant’s failure to
call his brother as a witness and justified a
requested mistrial. Defendant contends
his brother was at least equally available.

[1] Defendant’s first point was not pre-
served and so review is under the plain
error rule. Rule 80.20. This rule should
be used sparingly and does not justify a
review of every alleged trial error that has
not been properly preserved for appellate
review. State v. Valentine, 646 S.W.2d
729, 731 (Mo.1983). Plain errors affecting
substantial rights may be considered in the
discretion of the court when the court finds
that manifest injustice or miscarriage of
justice has resulted therefrom. Rule 29.12;
State v. Lue, 598 S.W.2d 133, 187 (Mo.
banc 1980).

The evidence includes eyewitness testi-
mony of two service station attendants.
Both identified defendant and described the
related criminal acts. The evidence sup-
ports a conviction under § 570.090.1(8) or
§ 570.180.1(1). The question is whether
the latter as a specific statute must prevail
over the former as a general statute when
the evidence would support a conviction
under either. The state’s position is that it
has discretion to choose which crime to
charge. We agree with the state’s posi-
tion.

Defendant argues that the two statutes
are inconsistent and repugnant to each oth-
er and as a result the specific statute pre-
vails over the general statute. See State v.
Wright, 409 S.W.2d 797, 800 (Mo.App.
1966). Defendant’s argument is predicated
upon an assumption that § 570.090 and
§ 570.1380 are inconsistent. The fact that

the latter is specific in nature and pre-
scribes punishment for a misdemeanor as
opposed to a felony as in the general stat-
ute does not constitute an inconsistency.
State v. Malveaux, 604 S.W.2d 728, 735
(Mo. App.1980).

[2,3] The legislature has not made
§ 570.180 limiting of § 570.090. If the leg-
islature intended § 570.180 or § 570.090 to
be exclusive remedies for credit card fraud,
“it would have been a simple matter to
have declared the same.... The fact that
the accused is charged and the evidence
Supports a conviction, under a statute
carrying a more severe penalty, provides
no defense to an accused, [citations omit-
ted]. The fact that substantially the same
conduct may amount to an offense under
another statute does not render the other
statute invalid...” Malveaux, 604 S.W.2d
at 735. The issue in Malveaux was similar
to the present case and the court rejected
the argument that § 205.966 RSMo 1978
(food stamp fraud, a misdemeanor) was a
limiting statute, thus preventing the state
from prosecuting such offenses under
§ 560.156 RSMo 1969 (stealing by deceit
property valued at more than $50.00, a
felony). When a single act may constitute
an offense under two different statutes,
the state may elect which statute to pro-
ceed under. State v. Jackson, 643 8.W.2d
74, T7 (Mo.App.1982). These statutes are
consistent except for the category of crime
and punishment and that distinction is not
a basis to hold that § 570.180 RSMo 1978
prohibits the prosecutor from electing to
charge under § 570.090 RSMo 1978. This
is particularly true where both sections
were enacted at the same time. We rule
this point against defendant.

[4-6] In review of defendant’s second
point we note that the trial court has broad
discretion in determining whether the facts
warrant invocation of an unfavorable infer-
ence and its rulings are reversible only for
abuse of discretion where the argument is
plainly unwarranted. State v, Webster,
659 S.W.2d 286, 288 (Mo.App.1988). The
declaration of a mistrial is a drastic remedy
which should be granted only in those cir-
304 Mo.

cumstances when the incident is so griev-
ous that the prejudicial effect can be re-
moved in no other way. State v. Laws, 668
S.W.2d 234, 238 (Mo.App.1984). An appel-
late court reviews the trial court’s decision
not to declare a mistrial only for abuse.
Id.

[7] This court has long held that a par-
ty cannot comment on the failure of the
other party to call a witness available to
both parties. State v. Valentine, 587
S.W.2d 859, 864 (Mo. banc 1979). The com-
ment giving rise to defendant’s motion for
a mistrial occurred during the third re-
cross examination of Timothy J. Stone, one
of the Standard Station attendants who
identified the defendant as the person who
purchased gas and signed the credit card
receipt as Alan T. Houpt. The examination
was as follows:

[Defendant’s Counsel]: Did you know

that Randy Grady [defendant’s brother]

is six foot one, and Michael is five ten?

A. I don’t know his brother. So I don’t

know.

Q. Randy the fellow you described is

six foot one. (sic)

[Prosecutor]: Judge, I’m going to object.

There’s no evidence of that. Been asked

and answered. Improper cross.

THE COURT: Sustained.

[Prosecutor]: You going to bring Randy

in?

[Defendant’s Counsel]: I ask—

THE COURT: Gentlemen, please direct

your comments to the bench.

I sustain the objection.

Is there anything further of this wit-

ness?

{Prosecutor]:

questions.

THE COURT: Mr. Schwartz?

[Defendant’s Counsel]: No, I don’t have

any.

THE COURT: Thank you, sir. You may

step down. [emphasis added]

I don’t have any other

Immediately after this testimony the wit-
ness was excused, some exhibits were re-
ceived without objection and the jury was
excused.

691 SOUTH WESTERN REPORTER, 2d SERIES

The comment, in the form of a question,
may have raised an adverse inference but
the grant of a new trial on this ground
depends upon a finding of resulting preju-
dice.

In deciding if an error is prejudicial,
the court must consider the entire record
to determine whether or not the defend-
ant received a fair trial. [citation omit-
ted]. A conviction will be reversed for
improper argument only if it is estab-
lished that the complained of comments
had a decisive effect on the jury’s deter-
mination, [citation omitted], and the de-
fendant is saddled with the burden of
demonstrating such effect. [citation
omitted].

Webster, 659 S.W.2d at 289. This is equal-
ly applicable to cross-comments of counsel
if done before the jury.

The evidence shows that two Standard
Station attendants who had served defend-
ant in the morning and evening of April 14,
1982, positively identified defendant as the
man who signed the credit card receipt as
Alan T. Houpt. Defendant presented no
direct evidence to rebut this fact. The
evidence further reveals that Alan T.
Houpt’s card was reported lost prior to the
incident and that he had not authorized its
use by defendant.

Defendant’s trial tactics were to cause
the jury to believe that his brother Randy
was the culprit and that the eyewitnesses
were mistaken in their identification of de-
fendant. Under the circumstances the
missing witness was not available to de-
fendant even though he was defendant’s
brother. Under defendant’s theory Randy
Grady would have had to admit his guilt to
benefit defendant. The element of likeli-
hood of favorable testimony is missing.
See Webster, 659 S.W.2d at 288. The com-
ment may have affected defendant’s de-
fense but it did not destroy it. Credibility
of the eyewitnesses and the weight of their
testimony remained for the jury. The com-
ment was unjustified and inappropriate. It
was not invited by defendant’s use of a
legitimate trial tactic. Further, the court
ROYSTER v. PITTMAN

Mo. 305

Cite as 691 S.W.2d 305 (Mo.App. 1985)

intervened and sustained an unspoken ob-
jection.

In his closing argument defendant ar-
gued the matter and pointed out that the
state had not been prevented from subpoe-
naing Randy Grady. He further argued
that it was not the defendant’s duty to
prosecute Randy Grady. Defendant fully
argued that the height of Randy Grady
was nearer to that described by one of the
witnesses than defendant. The issue of
credibility and weight of the eyewitnesses
was fully presented. Defendant argued,
“Tbjut we’re not saying we signed this or
telling you we didn’t. We’re telling you his
brother did, and he’s [defendant] not
guilty.” The burden of proof remained
upon the state and the defendant’s defense
of mis-identification remained in the case.

Furthermore, the only relief requested
was for a mistrial. No request was made
that the jury be instructed to disregard the
comment or that a statement be made that
Randy Grady was either equally available
to both sides or more available to the state
because of defendant’s theory of defense.
Any adverse inference that may have been
drawn by one or more of the jurors may
have been cured by a request for relief less
than a mistrial. Furthermore, the unavail-
ability of Randy Grady as a witness for
defendant would be as obvious to the jury
as it is to the court. Under these circum-
stances it is unlikely that the adverse infer-
ence would have the effect which defend-
ant argues. In the usual situation the ad-
verse inference is drawn where the missing
witness may offer testimony of alibi with-
out self-incrimination. The existence of an
adverse inference was neutralized by de-
fendant’s theory of the witness’ guilt. We
find no abuse of discretion in denying the
mistrial where its prejudicial effect is
doubtful and the effect of the comment
could have been removed bv a request for
lesser relief, State v. Laws, 668 S.W.2d
234, 238 (Mo.App.1984).

We affirm.

PUDLOWSKI, P.J., and GAERTNER, J.,

concur.
691 S.W.2d-—-8

Trudy ROYSTER, Respondent,
v.

Vernon PITTMAN, d/b/a Vernon
Pittman Van Lines, Appellant.

No. WD 35946.

Missouri Court of Appeals,
Western District.

March 26, 1985.

Motion for Rehearing and/or Transfer to
Supreme Court Overruled and Denied
April 30, 1985.

Application to Transfer Denied
June 25, 1985.

Bailor brought action against ware-
houseman for damage to antique furniture
and china while in possession of ware-
houseman. The Circuit Court, Jackson
County, William J. Peters, J., award $10,-
500 to the bailor upon a jury verdict.
Warehouseman bailee appealed. The
Court of Appeals, Lowenstein, J., held that:
(1) in any bailment action, any of three
theories may be asserted: specific negli-
gence, general negligence, and breach of
bailment contract; (2) as bailee, warehouse-
man, whom bailor alleged was responsible
for damaged bailed property, had burden
of proving due care on his part; (8) bailee
did not sustain his burden of showing due
care where he produced no evidence ex-
plaining numerous scratches and gouges
on furniture, let alone broken and missing
pieces; therefore, his further contention of
bailor’s error in not pleading statute which
sets duty of care for warehouseman was
denied; (4) effect of using negligence in-
struction, when instruction on res ipsa lo-
quitur was appropriate, did not result in
prejudicial error; and (5) evidence sup-
ported amount of damages awarded.

Affirmed.

1. Warehousemen 8
All warehousemen are bailees.
